Title: From James Madison to Horatio Gates, 20 January 1797
From: Madison, James
To: Gates, Horatio


Dear Sir
Philada. Jany. 20. 1797
During my recess in Virginia Mr. Jefferson put into my hands to be forwarded to you, your Letter Book which you had been so good as to leave with him. Considering the deposit as a precious one, I have been more anxious for a certain than a speedy Conveyance for it. The trip Mr. E. Livingston makes to N. York, furnishes an unexceptionable one, and I accordingly avail myself of it.
We get our foreign news chiefly thro’ N. Y. and the newspapers give you from day to day our Legislative transactions. On these heads therefore I have nothing new to offer you. The President has just laid before Congress, his promised communication on our affairs with France. The House having ordered it to be printed without its being ready, and it being extremely voluminous, we know nothing more of its contents or its scope than what may be inferred from the short accompanying note to the two Houses, which you will see in the Newspapers. With my respectful compliments to Mrs. Gates, and the sincerest esteem I remain Dear Sir Your Mo: Obedt friend & servt.
Js. Madison Jr
